Citation Nr: 0935027	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-37 978	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, to include as a result of 
exposure to herbicides.

3.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active military duty from March 1965 to 
April 1968, including service in Thailand from January 16, 
1966 to December 25, 1966.  

In December 2007, the Board of Veterans' Appeals (Board) 
denied service connection for bilateral hearing loss, 
bilateral tinnitus, post-traumatic stress disorder, irritable 
bowel syndrome, and hypertension and remanded the issues 
listed on the title page to the Department of Veterans 
Affairs (VA) Regional Office in North Little Rock, Arkansas 
(RO) for additional development.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and he is not 
presumed to have been exposed to herbicides during service in 
Thailand. 

2.  A skin disorder was not shown in service or for several 
years thereafter and has not been causally related to active 
service.

3.  Bilateral upper extremity peripheral neuropathy was not 
shown in service or for several years thereafter and has not 
been causally related to active service.

4.  Bilateral lower extremity peripheral neuropathy was not 
shown in service or for several years thereafter and has not 
been causally related to active service.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


2.  Bilateral upper extremity peripheral neuropathy was not 
incurred in or aggravated by active service, to include 
exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

3.  Bilateral lower extremity peripheral neuropathy was not 
incurred in or aggravated by active service, to include 
exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran letters in October 2003 
and January 2004, prior to adjudication, which informed him 
of the requirements needed to establish entitlement to 
service connection, including as due to exposure to 
herbicides. 


In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files. 

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in an August 2006 letter that a disability rating 
and effective date would be assigned if any of his claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no VA nexus opinion has been obtained in this 
case, none is needed.  Such development is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has proffered a non-VA medical opinion in 
support of the claim that on its face links the disorders 
in question to what the Veteran's physician subjectively 
believes are the facts and circumstances of the Veteran's 
service - i.e., that the Veteran served in Vietnam, or was 
otherwise exposed to herbicides during his active service 
in Thailand.  However, the Veteran did not serve in 
Vietnam and he is not presumed to have been exposed to 
herbicides; nor has such herbicide exposure been shown to 
have occurred during the Veteran's service in Thailand.  
Because the physician's opinion is undermined by 
inaccurate data as to the in-service events, it is not 
probative.   

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no objective medical evidence of a skin disorder 
or bilateral upper or lower extremity neuropathy that 
emanates from service.  Consequently, the Veteran has not 
presented evidence indicating a nexus between a current 
condition and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds 
that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

The Veteran is claiming entitlement to service connection for 
a skin disorder and for peripheral neuropathy of the upper 
and lower extremities, to include as due to herbicide 
exposure.  As noted above, he has submitted opinions authored 
by his treating physician, William R. Daniel, M.D., in which 
Dr. Daniel reports that the disorders in question resulted 
either from the Veteran's service "in" Vietnam or in 
Thailand - both equally predicated on the physician's 
subjective belief in the Veteran's account of then being 
exposed to herbicides.  

Because Dr. Daniel's opinions are flawed by an inaccurate 
factual basis, and because there is no other competent 
evidence which links the disorders to any incident of active 
military service, the preponderance of the evidence is 
against the claims and the appeal will be denied. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii) (2008).

In the present case, there is no objective evidence that the 
Veteran served in Vietnam, as he was not awarded any medals 
indicative of service in Vietnam and his service personnel 
records indicate that he served in Thailand, not Vietnam.  
The Veteran alleges that he was exposed to herbicides while 
serving in Thailand, where he worked in an area defoliated by 
herbicides.  

As the Veteran does not have any service in the Republic of 
Vietnam, there is no presumption of in-service exposure to 
herbicides.  Because there is no presumption of herbicide 
exposure on the facts of this case, the list of presumptive 
conditions under 38 C.F.R. § 3.309(e) is not for application.  
However, service connection may still be established on the 
basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran service treatment records do not reveal any 
complaints or treatment for a skin problem or for peripheral 
neuropathy.  In fact, the initial post-service treatment for 
a skin condition and for neurologic complaints is not until 
2003, which is approximately 35 years after service 
discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim).  

Although there are statements on file beginning in 2003 from 
Dr. Daniel, in which it is concluded that the Veteran's skin 
disorder and neuropathy of the upper and lower extremities 
are likely secondary to exposure to herbicides in Vietnam, 
the Board notes that this conclusion is based on the belief 
that the Veteran served in Vietnam.  The only statement from 
Dr. Daniel in which it is acknowledged that the Veteran 
served in Thailand and not Vietnam is an April 2007 statement 
in which Dr. Daniel states that the Veteran's time in 
Thailand had an adverse impact on his health.  

According to several reports on file on herbicide use in 
Thailand, limited testing was done in 1964 and 1965.  The 
only noted testing done in 1966 involved 17 insecticide 
missions involving the spraying of malathion insecticide from 
October 14-17, 1966 for the "control of malaria carrying 
mosquitoes."  It was noted in the report that these facts 
were not sufficient to establish tactical herbicide exposure 
for any Veteran based solely on service in Thailand.  

Thus, the evidence indicates that the Veteran served in 
Thailand and not in Vietnam and was not exposed to 
herbicides, other than an insecticide.  Consequently, the 
factual basis upon which Dr. Daniel's medical opinions are 
based (exposure to herbicides while serving in Vietnam) is 
incorrect.  See Swan v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based 
on an inaccurate factual premise is not probative).  
Consequently, there is no probative evidence in favor of any 
of the claims.

Based on the above evidence, the Board concludes that the 
evidence of record fails to show that the Veteran has a skin 
disorder or neuropathy of the upper or lower extremities due 
to service, to include exposure to herbicides.


Lay evidence as to continuity of symptoms after service is 
generally competent, and if credible may be probative, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, in the present case, the absence of documented 
complaints or treatment for many years following military 
discharge is found to be more probative than the Veteran's 
current recollection as to symptoms experienced in the 
distant past.  The Board especially notes that during his 
February 1968 pre-separation physical examination, the 
Veteran specifically denied then having, or "ever having 
had" neuritis, painful joints, leg cramps, or any other 
symptoms which could be read as indicative of neuropathic 
symptoms as well as "skin diseases."  Therefore, continuity 
has not here been established, either through the competent 
evidence or through the Veteran's statements.

Moreover, no competent evidence causally relates any current 
peripheral neuropathy to active service.  The Veteran himself 
believes that such a causal relationship exists.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence 
and lacks probative value.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a skin disorder, peripheral 
neuropathy of the upper extremities, and peripheral 
neuropathy of the lower extremities; and the benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).






ORDER

Service connection for a skin disorder is denied.  

Service connection for peripheral neuropathy of the upper 
extremities is denied.  

Service connection for peripheral neuropathy of the lower 
extremities is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


